FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp.7-9, filed 11/23/2021, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The prior rejection under 35 USC 101 for claim 19 of 8/23/2021 has been withdrawn. 
Applicant’s arguments, see pp.7-9, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-3, 7, 10-12, 16, and 19 under 35 USC 102 and corresponding claims 4-6, 8-9, 13-15, 17-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10-12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (PGPub 2014/0049364) in view of Sato (US 20140344161 A1).
claim 1, Ahearn discloses a method of controlling access to at least one access point (Paragraph 17 access control), the method comprising: 
transmitting, using a requesting device, an access request to an access device (Fig. 3, Paragraph 32: mobile device 104 initiates communication with reader 106 using message in step 304); 
generating, using the access device, an authorization information request in response to the access request (Fig. 3, Paragraph 33: reader creates the signal to transmit to the mobile device a message with its ID in step 306); 
generating an authorization request in response to the authorization information request (Fig. 3, Paragraph 33: mobile device creates message to send to server 102 including the ID); 
transmitting, using the requesting device, the authorization request to an authorization service (Fig. 3, Paragraph 33: mobile device transmits message to server 102 including the ID); 
generating, using the authorization service, an authorization token in response to the authorization request (Fig. 3, Paragraph 35: server creates a grant or deny message); 
transmitting, using the authorization service, the authorization token to the requesting device (Fig. 3, Paragraph 35: grant or deny message is sent to the mobile device in step 310); 
transmitting, using the requesting device, the authorization token to the access device (Fig. 3, Paragraph 36: the mobile device uses the grant or deny message with the reader device in step 312); 
(Fig. 3, Paragraph 36: the reader device uses the message to either grant or deny); and 
adjusting, using the access device, at least one access point (Paragraph 16, 36: access is granted, which can be a door).
	However, Ahearn fails to explicitly disclose:
	wherein the authorization information request includes at least a non-repeating ID.
Sato teaches (abstract) in a similar field of invention (Paragraph 0002) for operating secure access functions for gates/entrances for instance, wherein authorization information requests include at least one non-repeating ID (Paragraph 0104: access key issuance processing section 386 issues a unique access key every time it receives a request for an access key – for further securing the access operations).
	One of ordinary skill in the art understands the need to prevent unauthorized access to any device or entry access into a secure location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a non-repeating ID (i.e. unique access key) for each request as taught by Sato in order to obtain a method of controlling access with increased security.
	As to claim 2, 11, Ahearn discloses wherein: the authorization request is generated by the access device and transmitted to the requesting device (Fig. 3, Paragraph 33: reader creates the signal to transmit to the mobile device a message with its ID in step 306).
claim 3, 12, Ahearn discloses wherein: the authorization information is transmitted to the requesting device and the requesting device generates the authorization request (Fig. 3, Paragraph 33-34: reader creates the signal to transmit to the mobile device a message with its ID in step 306, and the mobile device creates a message for the server in response in step 308).
	As to claim 7, 16, Ahearn discloses wherein the adjusting further comprises: unlocking a door lock (Paragraph 24: unlock door).
	As to claim 10, Ahearn discloses an access control system (Paragraph 17 access control) comprising: an access device (Fig. 1: reader 106); an authorization service (Fig. 1: server 108); and a requesting device (Fig. 1: mobile device 104) in communication with the access device and the authorization service (Fig. 1: communication between devices), the requesting device comprising: a processor (Fig. 2, Paragraph 25: the devices include a processing device including memory and operating logic); a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: transmitting an access request to the access device (Fig. 3, Paragraph 32: mobile device 104 initiates communication with reader 106 using message in step 304); receiving an authorization information request generated by the access device in response to the access request (Fig. 3, Paragraph 33: reader creates the signal to transmit to the mobile device a message with its ID in step 306); transmitting an authorization request to the authorization service (Fig. 3, Paragraph 33: mobile device transmits message to server 102 including the ID); receiving an authorization token generated by the authorization service in response to (Fig. 3, Paragraph 35: grant or deny message is sent to the mobile device in step 310); and transmitting the authorization token to the access device (Fig. 3, Paragraph 36: the mobile device uses the grant or deny message with the reader device in step 312); wherein the access device validates the authorization token and adjusts at least one access point (Paragraph 16, 36: access is granted, which can be a door).
However, Ahearn fails to explicitly disclose:
	wherein the authorization information request includes at least a non-repeating ID.
Sato teaches (abstract) in a similar field of invention (Paragraph 0002) for operating secure access functions for gates/entrances for instance, wherein authorization information requests include at least one non-repeating ID (Paragraph 0104: access key issuance processing section 386 issues a unique access key every time it receives a request for an access key – for further securing the access operations).
	One of ordinary skill in the art understands the need to prevent unauthorized access to any device or entry access into a secure location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a non-repeating ID (i.e. unique access key) for each request as taught by Sato in order to obtain a method of controlling access with increased security.
As to claim 19, Ahearn discloses a computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product (Fig. 2, Paragraph 25: the devices include a processing device including memory and operating logic), cause the processor to perform operations comprising: transmitting an access request to an access device (Fig. 3, Paragraph 32: mobile device 104 initiates communication with reader 106 using message in step 304); receiving an authorization information request generated by the access device in response to the access request (Fig. 3, Paragraph 33: reader creates the signal to transmit to the mobile device a message with its ID in step 306); transmitting an authorization request to an authorization service (Fig. 3, Paragraph 33: mobile device transmits message to server 102 including the ID); receiving an authorization token generated by the authorization service in response to the authorization request (Fig. 3, Paragraph 35: grant or deny message is sent to the mobile device in step 310); and transmitting the authorization token to the access device (Fig. 3, Paragraph 36: the mobile device uses the grant or deny message with the reader device in step 312); wherein the access device validates the authorization token and adjusts at least one access point (Paragraph 16, 36: access is granted, which can be a door).
However, Ahearn fails to explicitly disclose:
	wherein the authorization information request includes at least a non-repeating ID.
Sato teaches (abstract) in a similar field of invention (Paragraph 0002) for operating secure access functions for gates/entrances for instance, wherein authorization information requests include at least one non-repeating ID (Paragraph 0104: access key issuance processing section 386 issues a unique access key every time it receives a request for an access key – for further securing the access operations).
	One of ordinary skill in the art understands the need to prevent unauthorized access to any device or entry access into a secure location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a non-repeating ID (i.e. unique access key) for each request as taught by Sato in order to obtain a method of controlling access with increased security.
Claim(s) 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (PGPub 2014/0049364) in view of Ortiz et al. (PGPub 2016/0019536).
As to claim 4, 13, Ahearn does not explicitly disclose wherein: the authorization token is configured to be used one time.
Ortiz discloses wherein: the authorization token is configured to be used one time (Paragraph 343: use restrictions on the token, including number of uses).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ahearn to use restrictions as taught by Ortiz.
The motivation for such a modification would be to allow the provider more security and control on how access is being granted and used.
 As to claim 5, 14, Ahearn does not explicitly disclose wherein: the authorization token is configured to be used for a selected time period.
Ortiz discloses wherein: the authorization token is configured to be used for a selected time period (Paragraph 343: time of day or expiration periods).

The motivation for such a modification would be to allow the provider more security and control on how access is being granted and used.
As to claim 6, 15, Ahearn does not explicitly disclose wherein: the authorization token is configured to be used for a selected number of times.
Ortiz discloses wherein: the authorization token is configured to be used for a selected number of times (Paragraph 343: use restrictions on the token, including number of uses).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ahearn to use restrictions as taught by Ortiz.
The motivation for such a modification would be to allow the provider more security and control on how access is being granted and used.
Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (PGPub 2014/0049364) in view of Kazerani et al. (US 9767630).
As to claim 8, 17, Ahearn does not explicitly disclose wherein the adjusting further comprises: opening an elevator door.
	Kazerani discloses wherein the adjusting further comprises: opening an elevator door (col. 3 line 61 – col. 4 line13: mobile device can be used to access elevators).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ahearn to also include elevators for access as taught by Kazerani.
.
Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (PGPub 2014/0049364) in view of Foster et al. (PGPub 2020/0092925).
As to claim 9, 18, While Ahearn discloses wherein: the requesting device transmits an access request to an access device (Fig. 3, Paragraph 32: mobile device 104 initiates communication with reader 106 using message in step 304), Ahearn does not explicitly disclose that such communication is initiated when the requesting device is located within a selected range of the access device.  Foster discloses that it is known in the art to initiate communication between devices when the requesting device is located within a selected range of the access device (Claim 1, Paragraph 85, 89: transmission begins when the devices are within a selected distance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ahearn to use proximity sensing as taught by Foster.
The motivation for such a modification would be to remove constraints associated with user interfaces and improve user experience by allowing contactless operation (Foster; Paragraph 22).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahearn et al. (PGPub 2014/0049364) in view of Sato (US 20140344161 A1) further in view of Han et al. (US 20200036525 A1).
As to claim 20, Ahearn discloses (Paragraph 0034) wherein the authorization information request further includes an ID (i.e. reader device ID) of the access device.
 fails to explicitly disclose:
at least one of a time of the access request, a location of the access request, or an authorization service endpoint.
Han teaches (abstract) in a similar field of invention (Paragraph 0065, 0067 – request can include data for access request time, IP address, access request location, etc.) an access request which can include at least one of a time of the access request, a location of the access request, or an authorization service endpoint.
One of ordinary skill in the art would understand the function of adding data related to time, location, endpoint to further improve the ability of the method to determine the when, where, and/or who is requesting access for instance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the data as discussed above as taught by Han in order to improve the method of controlling access by tracking and monitoring different useful data during any access request.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/25/2022